Cardamone and Callahan, JJ. (dissenting).
We dissent. We previously affirmed a Special Term ruling in this case granting a preference and permitting Aetna’s actions for declaratory judgment to proceed before a jury on the issue of consent (Aetna Cas. & Sur. Co. v Lauria, 54 AD2d 183). At that time, we noted that defendant Brice in his answer denied that his vehicle was being operated without his consent. Subdivision 1 of section 388 of the Vehicle and Traffic Law provides that every owner of a vehicle is liable and responsible for death or injury to another person or property resulting from the negligent care of operation of that vehicle by any person operating the same with the express or implied permission of the owner. The intent of this statute was to express "the policy that one injured by the negligent operation of a motor vehicle should have recourse to a financially responsible defendant [owner].” (Carey v AAA Con Transp., 61 AD2d 113, 117). Proof of ownership of a vehicle creates a rebuttable presumption that the driver was using the vehicle with the owner’s permission express or implied (Leotta v Plessinger, 8 NY2d 449). The presumption created by subdivision 1 of section 388 of the Vehicle and Traffic Law has been characterized as "very strong” and continues until there is substantial evidence to the contrary (Blunt v Zinni, 32 AD2d 882, affd 27 NY2d 521). It is undisputed that on March 8, 1974 Brice, for his convenience, traded cars with Melinda Maybee, who had driven her mother’s station wagon to work. Consequently at the time in issue the Brice vehicle was de facto "the family car”. It must be accorded that status when subject to review pursuant to subdivision 1 of section 388 of the Vehicle and Traffic Law. Charles’ mother acknowledges that she allowed her son to drive after dark when he was accompanied by a senior licensed driver. At the time of the accident his companion, Mark Lauria, had a senior operator’s license. Furthermore, a review of the records reveals a close "family-like” relationship between Brice and the Maybee children during the engagement period. While an owner may reasonably restrict the use of a vehicle in the hands of another, and such restriction, if violated, would mean that the vehicle was being driven without the owner’s permission (Arcara v Moresse, 258 NY 211), the *930owner in this case admitted that he permitted the Maybee boy to use the car on a fairly regular basis. He knew Charles and Melinda were to attend a party that evening and that although no specific permission was given to Charles to drive the car that night he treated the two children as his own and stated that it made no difference to him which of them drove the car. Accordingly in our view from all of this, Aetna failed as a matter of law to rebut the presumption in favor of permission and the trial court should have dismissed the complaint at the conclusion of the plaintiff’s case. (Appeals from judgment and order of Erie Supreme Court&emdash;declaratory judgment.) Present&emdash;Cardamone, J. P., Simons, Hancock, Jr., Callahan and Moule, JJ.